UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6754



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


RANDOLPH CROCKER, JR.,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CR-95-52)


Submitted:   August 19, 1999                 Decided:   August 26, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Randolph Crocker, Jr., Appellant Pro Se. William David Muhr, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Randolph Crocker, Jr., appeals the district court’s order

denying his motion for transcripts under 28 U.S.C. § 753(f) (1994)

and to proceed in forma pauperis.        We have reviewed the record and

the   district   court’s   opinion   and   find   no   reversible   error.

Accordingly, we deny leave to proceed in forma pauperis and we

affirm on the reasoning of the district court.         See United States

v. Crocker, No. CR-95-52 (E.D. Va. May 24, 1999).        We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                                AFFIRMED




                                     2